Citation Nr: 0727448	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-01 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for 
dermatophytosis tinea pedis of the upper and lower 
extremities from June 9, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty from January 2000 to June 2004.

This claim comes before the Board on appeal of a November 
2004 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  This decision, in pertinent part, granted service 
connection for dermatophytosis tinea pedis of the upper and 
lower extremities, and assigned a noncompensable disability 
rating, effective from June 9, 2004.  The RO, in April 2005, 
issued a rating decision which continued the noncompensable 
evaluation.  In August 2005 the appellant filed a "notice of 
disagreement" with the RO's "decision"; she did not 
specify whether she disagreed with the November 2004 or April 
2005 RO actions.  The notice of disagreement, as shown as 
part of a VA Form 21-4138, would have constituted a timely 
notice of disagreement as to either the 2004 or 2005 rating 
action.  However, as the primary matter at issue is identical 
for either decision (i.e., entitlement to a compensable 
evaluation for dermatophytosis tinea pedis of the upper and 
lower extremities) and the potential for a greater benefit 
exists if a compensable evaluation is ultimately awarded that 
is based on the effective date of the original grant of 
service connection, the Board will construe the veteran's 
notice of disagreement as being pursuant to the original 
November 2004 rating decision.  Consideration must therefore 
be given regarding whether the case warrants the assignment 
of separate ratings for her service-connected skin disorder 
for separate periods of time, from June 9, 2004, to the 
present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In the course of the appellant's January 2007 hearing 
conducted at the RO by the undersigned Acting Veterans Law 
Judge, she appeared to raise a claim for entitlement to a 
convalescent rating (see 38 C.F.R. § 4.30 (2006).  See pages 
six and seven of the hearing transcript (transcript).  As 
this issue has not been developed, it is referred to the RO 
for clarification and any other necessary action.

For the reasons outlined below, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on her part.


REMAND

The veteran essentially contends that the noncompensable 
evaluation currently assigned to her service-connected skin 
disability does not accurately reflect its current severity.  
See VA Form 9, dated in December 2005.  

The provisions of 38 U.S.C.A. § 5103A(d) (West 2002) require 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.

The Court has held that when a veteran-claimant alleges that 
her service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination. 
 Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).

At her January 2007 hearing, it was in effect argued that the 
veteran's service-connected skin disability had become worse 
since she was most recently afforded a VA examination.  The 
latest VA examination took place in September 2004. Hence, 
the veteran should be scheduled for a new examination.

The veteran's representative also pointed out that the 
veteran was currently being treated with light therapy.  See 
page five of transcript.  The veteran testified that she 
received this treatment twice a week at the Charleston, South 
Carolina VA Medical Center.  See page four of transcript.  
Records from this facility, most recently dated in March 
2006, are of record.  Further development to obtain VA 
treatment records since that time should be undertaken.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain for the record 
copies of any treatment records dated 
since March 2006 pertaining to care for 
the veteran's skin at the VAMC in 
Columbia, South Carolina.  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  Thereafter, the veteran should be 
afforded a VA dermatological examination 
for to evaluate the current nature and 
severity of her dermatophytosis tinea 
pedis of the upper and lower extremities. 
 In accordance with the latest AMIE 
worksheet for dermatological disorders, 
the examiner is to provide a detailed 
review of the history, current 
complaints, and the nature and extent of 
any diagnosed skin disorder, with the 
exception of acne vulgaris.  All 
applicable diagnoses must be fully set 
forth.

The examiner should specifically also 
indicate what percentage of the entire 
body and what percentage of the exposed 
areas is affected by the service-
connected skin disorder and whether 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs is required and 
if yes, the frequency and length of said 
therapy.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  The rationale for 
all opinions expressed should be 
explained.  The claims files must be made 
available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
files was made.

3.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examinations was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC) 
in accordance with 38 U.S.C.A. § 7105 
(West 2002) which includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BERNARD T. DOMINH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

